Citation Nr: 1638725	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to or aggravated by a service-connected disability.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran was on active duty from January 1988 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

The Veteran had initially requested that he be given the opportunity to provide testimony before the Board in conjunction with his claim for benefits.  A hearing was scheduled, the Veteran was notified of that hearing, but the Veteran failed to attend the afore-scheduled hearing. His hearing request is deemed withdrawn.

In December 2013, prior to certification of the appeal to the Board, the Veteran's attorney notified VA and the Veteran that he was withdrawing as representative.

In August 2014, the Board remanded the claim to the RO for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board remanded the issue of entitlement to service connection for residuals of an abrasion of the hip.  In a March 2015 rating decision, the RO granted service connection for left pelvic scarring, and assigned a noncompensable rating effective October 13, 2009.  The Veteran has not disagreed with the evaluation or effective date assigned.  The grant of service connection was a substantial grant of the benefit sought and that matter is no longer in appellate status.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty.

2.  Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  A left knee disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in September 2009, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded multiple VA examinations to explore the nature and etiology of any right or left knee disability.  The VA examiners' explained that the Veteran's current bilateral knee disability is not related to active duty or treatment for bilateral knee pain during service.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board finds that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a March 2015 VA examination.  The March 2015 VA examination considered with the January 2002, December 2004 (with February 2005 addendum opinion), and May 2013 VA examinations, notes the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and, as discussed below, contained an opinion that was supported by a rationale.  The March 2015 medical opinion was therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for a right and left knee disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. 
§ 3.303. 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, for certain chronic diseases shown in service, the second and third elements of service connection may also be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. 
§ 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for bilateral knee disability, which he contends is attributable to an in service right knee injury.  Specifically, the Veteran contends that he originally injured the right knee in service when he fell during boot camp.  See September 2009 VA treatment record; October 2009 VA Form 21-4138.  He described symptoms that he had endured since being discharged from service. Finally, he reported that his VA physician had explained to him that his current disorder was related to the injury that occurred in service.  See RO Hearing Transcript.

Post-service VA treatment records dated from November 2002 through July 2014, show that the Veteran was diagnosed with arthritis, degenerative changes of the knees, right knee arthralgia, and left knee strain.  The Board does find that the first element of a service connection claim is satisfied.  

Specifically, during the period on appeal, the Veteran reported falling often due to his knees giving way, bilateral knee pain and swelling.  X-rays conducted in September 2003 identified minimal right knee osteoarthritis.  September 2006 x-rays identified minimal degenerative changes in the knees.  A June 2009 VA x-ray of the right knee was compared to a December 2004 x-ray and shows the Veteran had a patellar fracture on prior examination, which had healed.  Left knee x-ray was normal.  A September 2009 left knee x-ray was conducted due to the Veteran's reports of knee pain.  The examiner opined there was no left knee pathology identified.  The Veteran was referred to physical therapy.  November 2009 x-rays identified degenerative cysts in the patella, noted as no significant arthritic changes and a small patella spur.  X-rays of the left knee were normal.  

In service, a January 1988 service treatment record reflects that a right knee wound was healing well.  An April 1990 service treatment record notes the Veteran presented with complaints of bilateral knee pain.  On examination, there was full range of motion, no swelling, and no tenderness.  He was diagnosed with bilateral knee arthralgia.  A March 2001 record of medical care reflects that the Veteran was separating from active duty.  There was no mention knee complaints or symptoms.

The Veteran's entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a knee disability.  Specifically, his September 1987 entry examination and September 2001 separation examination shows a normal musculoskeletal system and no symptoms or diagnoses related to his knee were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service indicates no history of knee pain, and no indication of a disability at that time.  The Veteran's service medical records do not establish the presence of chronic knee disability. 

The Veteran's VA medical records and examinations show current diagnoses and treatment for bilateral knee disability, but there is no persuasive evidence linking the Veteran's current disabilities to service.  The private treatment records do not discuss his period of military service in any way.  


Post-service treatment records include several VA examinations afforded to the Veteran in January 2002, December 2004 (with February 2005 addendum opinion) VA joint examinations, a May 2013 VA general medicine examination, and a May 2013 VA knee examination.  On examination, the Veteran reported pain, swelling, and giving out.  On each examination, muscle strength was normal and there was no tenderness, or instability of the right or left knee.

Specifically, in January 2002, the Veteran underwent VA examination of the right knee.  X-rays of the right knee were normal, and the examiner diagnosed right knee arthralgia.  It was concluded that physical examination identifies a decreased active range of motion of the right knee, associated with back pain, not knee pain and concluded that the symptoms of the right leg may be secondary to the Veteran's L4-L5 herniated disk protrusion.  The Board notes that the Veteran is service-connected for  degenerative disc disease of the lumbosacral spine and associated radiculopathy of both lower extremities.  

On right knee examination in December 2004 (with a in February 2005 addendum opinion), X-rays identified right knee osteoarthritis and the examiner opined that it was less likely as not that the veteran's complaints and physical findings of the right knee are related to his active military duty.  In so finding, the examiner explained that:

There is no record of treatment or evaluation of the right knee while in service or on review of the C-file, that is, until 2002 when the complained of right knee discomfort having been present for a few weeks.  In the interim following service discharge in 2001 until two years later, there was no evidence of evaluation for any complaint of right knee pain. It is noted that the veteran has been a body builder throughout all these years and remains so until the present time but avoids leg presses and squats because of his low back and knee complaints.  [Therefore,] it is more likely as not that in view of the available information and detailed history today as wells as copious notes in the C-file that his athletic endeavors in the weightlifting area are responsible for his right knee complaints rather than an onset of such a problem in 1988 (during military duty).

On VA general medicine examination in May 2013, the Veteran is diagnosed with bilateral knee arthritis.  

On VA knee examination in March 2015, the examiner diagnosed right knee mild degenerative arthritis and left knee strain and opined that it was less likely than not that the Veteran's right and left knee conditions were related to active duty service.  The examiner acknowledged the Veteran's service treatment records reflecting complaints of bilateral knee pain as well as his September 2001 separation examination, which is silent of any indication of right or left knee problems by the Veteran or the examiner.  The examiner opined that the complaints in service do not identify an association of knee findings starting several years after active duty service and it is likely that the Veteran's reported work as a security guard, as well as his continued post-service weight lifting with documented visits for knee pain related to repeated falling are the cause of his knee conditions.  With respect to the left knee, the examiner noted that on examination, the Veteran reported the onset of left knee pain began 5 to 6 years ago when he realized that he was using each knee to compensate more for the other knee's pain.  The examiner concluded that this is a possible contributory factor, as well as post-service employment, chronic obesity, and continued weight lifting with falling.

Based on the foregoing, the Board finds that the Veteran did not incur chronic knee disability during service.  There is no convincing evidence of chronic knee disability in service.  Though the Veteran complained of pain in his knees, examinations were essentially normal.  Arthritis of the knees was not shown in service or within the first post service year and service connection on a presumptive basis is not warranted.

The January 2002, December 2004, and March 2015 VA medical opinions regarding the etiology of the Veteran's bilateral knee disability are against his claims.  The examiners reviewed the overall clinical data and concluded that the Veteran's bilateral knee disability was less likely as not incurred in or caused by his in-service knee pain.  Moreover, the examiners indicated that the Veteran's right knee osteoarthritis and left knee strain were instead caused by the Veteran's work as a security guard, as well as his continued post-service weight lifting.  The VA examiners opinions are entitled to significant probative weight because the examiner's explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The fact that bilateral knee pain in service may be due to underlying disability is plausible, therefore, the Veteran's claim to that effect has some tendency to establish that knee pain in service represented the onset of chronic knee disability.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports more probative than the Veteran's statements.  The examiner's are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  As the examiners indicated, some of the leg pain was due to radiculopathy and it is unclear that the Veteran was distinguishing the different etiologies of his lower extremity pain.  

Likewise, the Veteran's complaints of knee pain since service are credible, but it is not clear that chronic knee disability was the source of that pain.  Symptoms of knee pain were noted in service, but not attributed to chronic disability by medical experts in service or the VA examiners after service discharge.  In fact, there is no medical expert that has attributed in service symptoms to current knee pathology.  The Board finds the medical opinion evidence more persuasive than the Veteran's assertions.   

Accordingly, the Board finds that the Veteran is not entitled to service connection on a direct basis for a right or left bilateral knee disability, as the preponderance of the evidence is against a finding that his current bilateral knee disability had its onset during active service or is otherwise related to active service.  Since service connection for right knee disability is not established, any consideration of left knee disability being caused or aggravated by right knee disability is rendered moot.  See 38 C.F.R. § 3.310 (2015).  (Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.)  

The preponderance of the evidence is against a finding that any knee disability is related to any event or injury in service, including the Veteran's complaints of bilateral knee pain in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


